Case 1:18-cr-00398-RRM-ST Document 62 Filed 09/18/19 Page 1 of 2 PageID #: 191




   NS:NEM
   F.# 2018ROl519

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    -----------------X
     UNITED STATES OF AMERICA

           - against-                               Criminal Docket No. 18-398 (RRM)

    JOSUE LEIVA,

                            Defendant.

    -----------------X
                                                                                                I

                 IT IS HEREBY STJPULATED AND AGREED by the undersigned attorneys

   and ORDERED by the Court, pursuant to Federal Rule of Criminal Procedure 16(d), that:

                 I.     This Protective Order governs photographs of Julio Vasquez produced

   pursuant to Rule 16 of the Federal Rules of Criminal Procedure to the defendant Josue Leiva
                                                                                               I


   and the undersigned defense counsel in the above-captioned case and marked with the word

   "SENSITIVE" or otherwise identified in writing as sensitive (the "Protected Material")

                 2.     The Protected Material may be reviewed only by the defendant, defense

   counsel and defense counsel's staff (including paralegals, assistants, and potential experts

   employed by defense counsel) for purposes of defending against the charges in the above-

   captioned case, including but not limited to preparation for trial and any sentencing or app~

    involving the charges in the above-captioned case. The defendant may review the Protect~d
                                                                                               !I
   Material only in the presence of defense counsel or defense counsel's staff and shall not re~n

   a copy of the Protected Material.

                 3.     The defendant, defense counsel and defense counsel's staff shall riot
Case 1:18-cr-00398-RRM-ST Document 62 Filed 09/18/19 Page 2 of 2 PageID #: 192




   obtain or create any copies of the Protected Material for disclosure or dissemination to any

   person other than defense counsel and defense counsel's staff.

                 4.      The Protected Material, including all copies, provided pursuant to this

   Order shall be returned to the United States Attorney's Office, including all copies, within ten

   days of the completion of the case before the Court or, if an appeal is taken, within ten days of

   the completion of the case in the United States Court of Appeals for the Second Circuit or

   Supreme Court of the United States.

                 5.      This Court shall retain jurisdiction over all persons subject to this Order

   to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

   any contempt thereof.

   Dated: Brooklyn, ~;'- York
          September U, 2019


                                                              RICHARDP.DONOGHUE
                                                              United States Attorney
                                                              Eastern District of New York



     i. e(J2..J--
   Richard Roserfberg
   Attorney for Josue Leiva
                                                       By:   a2{lf}olU-
                                                              Assistant U.S. Attorney



   SO ORDERED.




   THE HONORABLE ROSL YNN R. MAUSKOPF
   UNITED STATES DISTRICT JUDGE




                                                  2
